  

 

Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Second
Amendment”) is entered into as of the 24th day of May, 2016 by and between
Atrion Corporation, a Delaware corporation (the “Company”), and Emile A Battat
(the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive are currently parties to an Amended and
Restated Employment Agreement dated as of the August 7, 2006 (the "Amended and
Restated Employment Agreement") that was amended by a First Amendment to Amended
and Restated Employment Agreement dated as of May 26, 2011 (the "First
Amendment," and the Amended and Restated Employment Agreement as amended by the
First Amendment being herein referred to as the “Employment Agreement”) pursuant
to which the Executive is employed by the Company until December 31, 2016; and

 

WHEREAS, the Company and the Executive desire to extend the term of the
Executive's employment by the Company until December 31, 2021 and to modify
certain provisions of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual provisions
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

 

1.            CAPITALIZED TERMS. Capitalized terms used but not defined herein
shall have the meaning ascribed thereto in the Employment Agreement.

 

2.            AMENDMENT TO SECTION 2 OF THE EMPLOYMENT AGREEMENT. Section 2 of
the Employment Agreement is deleted in its entirety and the following is
substituted in lieu and instead thereof.

 

2.          TERM. The term of the Executive's employment under this Agreement
was initially for a period of five (5) years from the Commencement Date (the
“Initial Term”) and was extended for an additional five (5) years (the "First
Renewal Term") pursuant to the First Amendment to Amended and Restated
Employment Agreement dated as of May 26, 2011. The parties hereby agree to
extend the term for an additional five (5) years beginning January 1, 2017 (the
"Second Renewal Term"). The term of the Executive's employment under this
Agreement shall be automatically renewed for additional one (1) year terms (each
referred to as an “Additional Term”) at the end of the Second Renewal Term and
at the end of each Additional Term, as the case may be, unless either party
delivers written notice of termination to the other at least thirty (30) days
prior to the end of the Second Renewal Term or Additional Term, as the case may
be. The Initial Term, the First Renewal Term, the Second Renewal Term and the
Additional Terms together constitute the "Employment Term."

 

   

 

 

3.            AMENDMENT TO SECTION 3(a) OF THE EMPLOYMENT AGREEMENT. The first
sentence of Section 3(a) of the Employment Agreement is deleted in its entirety
and the following is substituted in lieu and instead thereof:

 

The Company shall pay the Executive a base salary (the "Base Salary") of Six
Hundred Thousand and No/100 Dollars ($600,000.00) for each calendar year in the
First Renewal Term and in the Second Renewal Term.

 

4.            LEGAL FEES. The Company shall pay the Executive's reasonable legal
fees and costs associated with entering into this Second Amendment.

 

5.            FULL FORCE AND EFFECT. Except as specifically amended herein, all
other terms and conditions in the Employment Agreement shall remain unchanged
and shall continue in full force and effect. From and after the date of this
Second Amendment, any and all references to the Employment Agreement shall refer
to the Employment Agreement as hereby amended.

 

6.            MULTIPLE COUNTERPARTS. This Second Amendment may be executed in
counterparts, each of which for all purposes is to be deemed an original, and
both of which constitute, collectively, one agreement, but in making proof of
this Second Amendment, it shall not be necessary to produce or account for more
than one such counterpart.

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed and delivered as of the date first above written.

 

  ATRION CORPORATION         By: /s/ David A. Battat     David A. Battat    
President and Chief Executive Officer                     /s/ Emile Battat  
EMILE A BATTAT

 

   

 